     Case 1:13-cr-00107-AWI-BAM Document 48 Filed 09/03/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                          No. 1:13-cr-00107-DAD-BAM
12                         Plaintiff,
13              v.                                       ORDER REASSIGNING CASE FOR
                                                         PURPOSES OF RULING ON MOTION FOR
14    JUAN CARLOS MARTINEZ-                              COMPASSIONATE RELEASE
      CARRANZA,
15                                                       (Doc. No. 43)
                           Defendant.
16

17

18             The Local Rules of this district provide that “[a]ctions may be reassigned between Judges

19   on order signed by the transferring and accepting Judges as approved by the Court.” L.R., App. A

20   (f)(1).

21   /////

22   /////

23   /////

24   /////

25   /////

26   /////

27   /////

28   /////
                                                        1
     Case 1:13-cr-00107-AWI-BAM Document 48 Filed 09/03/20 Page 2 of 2

 1          In order to ensure the fair distribution of the court’s caseload and the efficient resolution
 2   of all matters, the court reassigns the above-captioned action to United States Senior District
 3   Judge Anthony W. Ishii for purposes of deciding the pending motion for compassionate
 4   release. (Doc. No. 43.) After the motion for compassionate release is ruled upon, the case shall
 5   be reassigned back to United States District Judge Dale A. Drozd for all purposes.
 6   IT IS SO ORDERED.
 7
        Dated:     September 3, 2020
 8                                                      UNITED STATES DISTRICT JUDGE
 9   IT IS SO ORDERED.
10
        Dated:     September 3, 2020
11                                                      SENIOR DISTRICT JUDGE
12   IT IS SO ORDERED.

13      Dated:     September 3, 2020

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
